Appeal by defendant from a judgment of the Supreme Court, Queens County (Berkowitz, J.), rendered December 15, 1987, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
Suppression of physical evidence was properly denied. At the suppression hearing, a police officer testified that he saw the defendant engaged in conversation with another individual in an area where there had been numerous prior drug-related arrests. He testified that he observed the defendant pass a glassine envelope to the other man in exchange for a sum of money, and that the other man then tasted the contents of the package. Under these circumstances, the officer had every reason to conclude that he had just witnessed an illicit drug sale so that there was probable cause to arrest the defendant and to conduct a search incident to that arrest *432(see, People v McRay, 51 NY2d 594; People v Figueroa, 134 AD2d 277; People v Luccioni, 120 AD2d 617; People v Bittner, 97 AD2d 33).
We have reviewed the defendant’s remaining contentions and find them to be without merit. Bracken, J. P., Kunzeman, Hooper and Balletta, JJ., concur.